Citation Nr: 1015961	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-27 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Veteran is 
currently unemployed and the evidence of record shows that he 
is unable to work due to his symptoms of PTSD.  As such, the 
issue of TDIU is raised by the record and will be addressed 
in this decision.  


FINDINGS OF FACT

1.	The Veteran's PTSD is manifested by symptoms that more 
closely approximate a disability that is productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  

2.	The evidence of record shows that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected PTSD.




CONCLUSIONS OF LAW

1.	The criteria for a 90 percent evaluation for service 
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.	The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341(a), 4.15, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
Veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An appeal 
from the initial assignment of a disability rating, such as 
this case, requires consideration of the entire time period 
involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a Veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a Veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The Veteran's service-connected PTSD is currently assigned a 
40 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  The Board notes that the rating criteria does 
not provide a 40 percent evaluation for PTSD, however, the RO 
granted service connected on an aggravated basis.  The RO 
found in March 2007 that the Veteran had PTSD prior to 
service that was 10 percent disabling.  The RO concluded that 
the symptoms of PTSD were aggravated in service and were 
presently consistent with a 50 percent evaluation.  As such, 
the pre-existing disability was 10 percent disabling, the 50 
percent evaluation was the current symptomatology, and 40 
percent was the amount of aggravation associated with 
service.  As such, a 50 percent evaluation will not be 
addressed in this decision under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Here, the Board has thoroughly reviewed all the evidence in 
the Veteran's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims. The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board notes that the Veteran has various psychiatric 
disabilities.  He has been diagnosed with, among other 
disabilities, dissociative identity disorder, PTSD and major 
depression.  

In a May 2007 letter, the Veteran's treating VA psychiatrist 
indicated that the Veteran had increasing incidents of 
dissociation.  He assigned a GAF of 40.  The Veteran had a 
difficult time maintaining any continuity over his current 
life since the PTSD memories resurfaced.  The Veteran had 
increased problems with gaps of knowledge and memory 
difficulties.  He had poor energy and presented with snorting 
sounds reporting nasal congestion.  He also presented 
snorting at home, according to his wife.  His wife indicated 
that the Veteran would be found at times standing in the 
corner of the bedroom sleeping standing up.  He had a lack of 
memory, loss of time throughout the day, and an inability to 
deal with conflict or strong emotions.  He displayed three 
distinct handwriting styles, different voices and manners.  
The Veteran indicated that he could push the voices away with 
medication, but the voices would become upset and torment 
him.  The Veteran had episodes of unusual behaviors, such as 
inflicting a punch to himself requiring stitches.  When asked 
about the incident he indicated that another person punched 
him and reported that the person had the same name as the 
Veteran.  

In recent treatment sessions, the Veteran was very quiet and 
spent time barely talking with his head down.  During the 
sessions, the examiner noted that the Veteran would present 
with different manners and would comb his hair different than 
usual.  He could not answer basic questions.  When asked 
about his address, he could not understand what a zip code 
was.  The psychologist noted that incidents of dissociation 
occurred more frequently and his wife reported concern about 
his safety.  The Veteran felt his mind was going and did not 
understand what was happening.  The Veteran was often 
clueless and did not understand how he got where he was.  He 
was not able to report how much he slept.  There was also a 
sudden decrease in weight.  The psychologist indicated that 
the Veteran had severe PTSD and was not able to work due to 
the severity of his symptoms.  The psychologist indicated 
that the suicidal threat was constant.  The Veteran had 
"alters" that developed due to experiences in Vietnam.  The 
alters existed in two layers of trauma, in the younger years 
and in service.  Based on the complexity of the Veteran's 
disability, the psychologist opined that the Veteran was 
unable to work.  Physical disabilities were also noted to 
have contributed to his sense of distrust and vulnerability.  

In a letter from the VA psychiatrist dated in August 2008, 
the Veteran's physical and mental disabilities were 
discussed.  Both the physical and mental disabilities limited 
his ability to work.  The psychiatrist noted that the 
Veteran's ability to stay in focus and present day was not 
consistent.  He has excessive anxiety, poor sleep, avoidance, 
dreams, inability to follow time, irritability, and 
frustration.  The psychiatrist noted that the degree of pain 
in his physical disabilities affected his mental status.  

The VA treatment records in January 2009 show complex PTSD 
symptoms, and the psychologist did not think the Veteran had 
dissociative identity disorder.  The Board notes that the 
treatment records and mental health assessments do not 
clearly distinguish the symptoms of PTSD with other 
psychiatric disabilities such as dissociative identity 
disorder and major depression.  Further, the Board notes the 
there is medical evidence in the file, such as the October 
2009 and February 2007 VA Compensation and Pension 
Examinations, that depict less severe symptoms of PTSD.  The 
VA examiners opined that the Veteran's symptoms were only 
moderately severe and that the Veteran was only moderately 
affected in his ability to work.  

However, when reviewing all the evidence as a whole, the 
Board is satisfied that his symptomatology is consistent with 
the VA psychiatrist's opinions.  Given the complexity of the 
Veteran's psychological disabilities, it cannot be 
distinguished which symptoms are clearly attributable to PTSD 
versus a non-service connected disorder.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the 
medical evidence shows at times that there is PTSD and 
dissociated identity disorder and at others just complex 
PTSD.  As such, there is no indication that is it possible to 
distinguish the symptoms from the Veteran's various 
psychiatric disorders; therefore, the Board has considered 
all of his psychiatric symptoms in evaluating his service 
connected PTSD.

Based on the foregoing, the Board finds that a 100 percent 
evaluation is warranted for service connected PTSD.  The 
Veteran demonstrated serious impairment, both socially and 
occupationally.  He had constant suicidal ideation and had 
severe dissociative incidents.  He could not answer basic 
questions, such as address.  He had gaps of knowledge and 
memory loss.  During some VA counseling sessions he could not 
communicate effectively.  He demonstrated hearing voices and 
had "alters" which he would refer to during the 
examinations.  Clearly, the Veteran has severe psychiatric 
symptoms and the Board finds that the symptoms cannot be 
distinguished between service connected PTSD and a non-
service connected disability.  

Further, the GAF scores support the Board's conclusion.  The 
VA examinations show GAF scores around 50, but the VA 
treatment records are consistently around 40 or 45.  As such 
the GAF scores are not inconsistent with the Board's findings 
of serious impairment due to his PTSD.  

As such, the Board affords the Veteran the benefit of the 
doubt and finds that the Veteran is entitled to a 100 percent 
evaluation for his service connected PTSD.  As previously 
discussed, however, 10 percent of the Veteran's disability is 
considered to have existed prior to service, therefore, the 
Board notes that the degree of aggravation is 90 percent.  

TDIU

The Board notes that the Veteran indicated during the course 
of this appeal that he has been unable to work because of his 
physical and mental disabilities.  As the Schedule for Rating 
Disabilities provides an evaluation for the Veteran's service 
connected PTSD of less than 100 percent, the Board will also 
address a claim for TDIU.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  It is 
provided further that the existence or degree of non-service 
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a) (2009).  

In this case, the Veteran is service-connected for PTSD, 
rated as 90 percent disabling consistent with this opinion.  
As this is his only service connected disability, the 
combined disability rating is 90 percent.  See 38 C.F.R. 
§ 4.25 (2009).  As such, the percentage requirements for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
met.  

The Board must also determine whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In the present 
case, the record shows that the Veteran entered service at 
the age of 18 after 2.5 years of high school.  Prior to 
service, he worked building pole barns.  After service, he 
worked with fiberglass building boats and in factories.  The 
Veteran indicated that he has not worked since 1995, after he 
hurt his back and also served time in prison.  

Here, the Board finds that the evidence of record shows that 
the Veteran is unable to work due to his service-connected 
PTSD.  The VA examination in October 2009 showed that the 
Veteran reported that he was unable to work due to his PTSD.  
The examiner noted that it would suggest that as a result of 
his PTSD, there are deficiencies in a number of areas 
including work, family relationships, judgment and mood.  
Additionally, the psychologist in May 2007 indicated that the 
Veteran had severe PTSD and was not able to work due to the 
severity of his symptoms.  

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's symptoms associated 
with the service-connected PTSD render him unemployable.  
Based on the foregoing, the Board finds that the Veteran is 
unable to work due to his service connected PTSD.  In 
reaching this conclusion, the Board affords the Veteran the 
benefit of the doubt and finds that the Veteran is unable to 
follow or sustain gainful employment as a result of his 
service-connected PTSD and grants a TDIU.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

A 90 percent evaluation for service connected PTSD is 
granted. 

TDIU is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


